Case 2:20-cv-00269-JRG Document 102 Filed 08/04/21 Page 1 of 36 PageID #: 1877




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

GARRITY POWER SERVICES LLC,                     §
                                                §
            Plaintiff,                          §
                                                §
v.                                              §
                                                §            Case No. 2:20-cv-00269-JRG
SAMSUNG ELECTRONICS CO., LTD.                   §
and SAMSUNG ELECTRONICS                         §
AMERICA, INC.,                                  §
                                                §
            Defendants.                         §

                CLAIM CONSTRUCTION MEMORANDUM AND ORDER

       On July 28, 2021, the Court held a hearing to determine the proper construction of

disputed terms in United States Patent No. 9,906,067. Before the Court is the Opening Claim

Construction Brief (Dkt. No. 67) filed by Plaintiff Garrity Power Services LLC (“Plaintiff” or

“Garrity”), the Responsive Claim Construction Brief (Dkt. No. 73) filed by Defendant Samsung

Electronics Co. Ltd. and Samsung Electronics America, Inc. (“Defendants” or “Samsung”), and

Plaintiff’s reply (Dkt. No. 75). Further before the Court are the parties’ joint claim construction

charts filed pursuant to Local Patent Rule (“P.R.”) 4-3 (Dkt. No. 61-1) and P.R. 4-5(d) (Dkt. No.

81-1) and supplemental charts (Dkt. No. 91-1; Dkt. No. 92-1). Having reviewed the arguments

made by the parties at the hearing and in their claim construction briefing, having considered the

intrinsic evidence, and having made subsidiary factual findings about the extrinsic evidence, the

Court hereby issues this Claim Construction Memorandum and Order. See Phillips v. AWH

Corp., 415 F.3d 1303, 1314 (Fed. Cir. 2005) (en banc); Teva Pharm. USA, Inc. v. Sandoz, Inc.,

135 S. Ct. 831, 841 (2015).




                                                1
Case 2:20-cv-00269-JRG Document 102 Filed 08/04/21 Page 2 of 36 PageID #: 1878




       Also before the Court is the briefing on Defendants’ Motion to Strike Portions of Dr.

Ricketts’ Declaration in Support of Plaintiff’s Claim Constructions (Dkt. Nos. 65, 72, 74, 80).




                                                2
Case 2:20-cv-00269-JRG Document 102 Filed 08/04/21 Page 3 of 36 PageID #: 1879




                                                           Table of Contents

I. BACKGROUND....................................................................................................................... 3
II. LEGAL PRINCIPLES ........................................................................................................... 4
III. AGREED TERMS................................................................................................................. 7
IV. DISPUTED TERMS .............................................................................................................. 7
   1. “magnetic core piecepart” ...................................................................................................... 8
   2. “encircling at least a portion” .............................................................................................. 20
   3. “burst mode of operation”.................................................................................................... 29
   4. “wherein said power train is configured to enable said battery to be successively
       charged and discharged without changing a duty cycle of said first switching circuit
       and said second switching circuit”...................................................................................... 30
   5. “a wireless battery interface including a wireless battery interface magnetic core
       piecepart” ............................................................................................................................ 34
V. DEFENDANTS’ MOTION TO STRIKE ........................................................................... 34
VI. CONCLUSION .................................................................................................................... 35
APPENDIX A .............................................................................................................................. 36




                                                        I. BACKGROUND

           Plaintiff alleges infringement of United States Patent No. 9,906,067 (“the ’067 Patent”).

The ’067 Patent, titled “Apparatus, System and Method to Wirelessly Charge/Discharge a

Battery,” issued on February 27, 2018, and bears a filing date of June 30, 2015. The Abstract of

the ’067 Patent states:

           An apparatus, system and method to wirelessly charge and/or discharge a battery.
           In one embodiment, the apparatus includes a removable first magnetic core
           piecepart having a surrounding first metallic coil and configured to be coupled to
           and aligned with a second magnetic core piecepart having a surrounding second
           metallic coil to form a transformer. The apparatus also includes a battery
           metallically coupled to the first metallic coil and configured to be charged and
           discharged through an electrically isolating path of the transformer.

Plaintiff asserts Claims 1, 7–12, and 15–20 of the ’067 Patent. Dkt. No. 67 at 4.




                                                                       3
Case 2:20-cv-00269-JRG Document 102 Filed 08/04/21 Page 4 of 36 PageID #: 1880




        Shortly before the start of the July 28, 2021 hearing, the Court provided the parties with

preliminary constructions with the aim of focusing the parties’ arguments and facilitating

discussion. Those preliminary constructions are noted below within the discussion for each

term.

                                   II. LEGAL PRINCIPLES

        “It is a ‘bedrock principle’ of patent law that ‘the claims of a patent define the invention

to which the patentee is entitled the right to exclude.’” Phillips, 415 F.3d at 1312 (quoting

Innova/Pure Water Inc. v. Safari Water Filtration Sys., Inc., 381 F.3d 1111, 1115 (Fed. Cir.

2004)). Claim construction is clearly an issue of law for the court to decide. Markman v.

Westview Instruments, Inc., 52 F.3d 967, 970–71 (Fed. Cir. 1995) (en banc), aff’d, 517 U.S. 370

(1996). “In some cases, however, the district court will need to look beyond the patent’s

intrinsic evidence and to consult extrinsic evidence in order to understand, for example, the

background science or the meaning of a term in the relevant art during the relevant time period.”

Teva, 135 S. Ct. at 841 (citation omitted). “In cases where those subsidiary facts are in dispute,

courts will need to make subsidiary factual findings about that extrinsic evidence. These are the

‘evidentiary underpinnings’ of claim construction that we discussed in Markman, and this

subsidiary factfinding must be reviewed for clear error on appeal.” Id. (citing 517 U.S. 370).

        To determine the meaning of the claims, courts start by considering the intrinsic

evidence. See Phillips, 415 F.3d at 1313; see also C.R. Bard, Inc. v. U.S. Surgical Corp., 388

F.3d 858, 861 (Fed. Cir. 2004); Bell Atl. Network Servs., Inc. v. Covad Commc’ns Group, Inc.,

262 F.3d 1258, 1267 (Fed. Cir. 2001). The intrinsic evidence includes the claims themselves, the

specification, and the prosecution history. See Phillips, 415 F.3d at 1314; C.R. Bard, 388 F.3d

at 861. Courts give claim terms their ordinary and accustomed meaning as understood by one of



                                                 4
Case 2:20-cv-00269-JRG Document 102 Filed 08/04/21 Page 5 of 36 PageID #: 1881




ordinary skill in the art at the time of the invention in the context of the entire patent. Phillips,

415 F.3d at 1312–13; accord Alloc, Inc. v. Int’l Trade Comm’n, 342 F.3d 1361, 1368 (Fed. Cir.

2003).

         The claims themselves provide substantial guidance in determining the meaning of

particular claim terms. Phillips, 415 F.3d at 1314. First, a term’s context in the asserted claim

can be very instructive. Id. Other asserted or unasserted claims can aid in determining the

claim’s meaning because claim terms are typically used consistently throughout the patent. Id.

Differences among the claim terms can also assist in understanding a term’s meaning. Id. For

example, when a dependent claim adds a limitation to an independent claim, it is presumed that

the independent claim does not include the limitation. Id. at 1314–15.

         “[C]laims ‘must be read in view of the specification, of which they are a part.’” Id.

at 1315 (quoting Markman, 52 F.3d at 979). “[T]he specification ‘is always highly relevant to

the claim construction analysis. Usually, it is dispositive; it is the single best guide to the

meaning of a disputed term.’”        Phillips, 415 F.3d at 1315 (quoting Vitronics Corp. v.

Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996)); accord Teleflex, Inc. v. Ficosa N. Am.

Corp., 299 F.3d 1313, 1325 (Fed. Cir. 2002). This is true because a patentee may define his own

terms, give a claim term a different meaning than the term would otherwise possess, or disclaim

or disavow the claim scope. Phillips, 415 F.3d at 1316. In these situations, the inventor’s

lexicography governs. Id. The specification may also resolve the meaning of ambiguous claim

terms “where the ordinary and accustomed meaning of the words used in the claims lack

sufficient clarity to permit the scope of the claim to be ascertained from the words alone.”

Teleflex, 299 F.3d at 1325. But, “[a]lthough the specification may aid the court in interpreting

the meaning of disputed claim language, particular embodiments and examples appearing in the



                                                 5
Case 2:20-cv-00269-JRG Document 102 Filed 08/04/21 Page 6 of 36 PageID #: 1882




specification will not generally be read into the claims.” Comark Commc’ns, Inc. v. Harris

Corp., 156 F.3d 1182, 1187 (Fed. Cir. 1998) (quoting Constant v. Advanced Micro-Devices, Inc.,

848 F.2d 1560, 1571 (Fed. Cir. 1988)); accord Phillips, 415 F.3d at 1323.

       The prosecution history is another tool to supply the proper context for claim

construction because a patent applicant may also define a term in prosecuting the patent. Home

Diagnostics, Inc. v. Lifescan, Inc., 381 F.3d 1352, 1356 (Fed. Cir. 2004) (“As in the case of the

specification, a patent applicant may define a term in prosecuting a patent.”). “[T]he prosecution

history (or file wrapper) limits the interpretation of claims so as to exclude any interpretation that

may have been disclaimed or disavowed during prosecution in order to obtain claim allowance.”

Standard Oil Co. v. Am. Cyanamid Co., 774 F.2d 448, 452 (Fed. Cir. 1985).

       Although extrinsic evidence can be useful, it is “less significant than the intrinsic record

in determining the legally operative meaning of claim language.” Phillips, 415 F.3d at 1317

(citations and internal quotation marks omitted). Technical dictionaries and treatises may help a

court understand the underlying technology and the manner in which one skilled in the art might

use claim terms, but technical dictionaries and treatises may provide definitions that are too

broad or may not be indicative of how the term is used in the patent. Id. at 1318. Similarly,

expert testimony may aid a court in understanding the underlying technology and determining

the particular meaning of a term in the pertinent field, but an expert’s conclusory, unsupported

assertions as to a term’s definition are entirely unhelpful to a court. Id. Generally, extrinsic

evidence is “less reliable than the patent and its prosecution history in determining how to read

claim terms.” Id.




                                                  6
Case 2:20-cv-00269-JRG Document 102 Filed 08/04/21 Page 7 of 36 PageID #: 1883




                                       III. AGREED TERMS

           The parties reached agreement on constructions as stated in their May 11, 2021 Joint

P.R. 4-3 Claim Construction and Prehearing Statement (Dkt. No. 61 at 1–2) and their July 26,

2021 Supplemental Joint P.R. 4-3 Claim Construction and Prehearing Statement (Dkt. No. 91

at 2–3). Those agreements are set forth in Appendix A to the present Claim Construction

Memorandum and Order.

                                      IV. DISPUTED TERMS

           The parties present somewhat different characterizations of the level of ordinary skill in

the art.

           “The inquiry into how a person of ordinary skill in the art understands a claim term

provides an objective baseline from which to begin claim interpretation.” Phillips, 415 F.3d at

1313; see Rambus Inc. v. Hynix Semiconductor Inc., 569 F. Supp. 2d 946, 982 n.15 (N.D. Cal.

2008) (Whyte, J.) (resolving dispute about the level or ordinary skill in the art).

           “Factors that may be considered in determining [the] level of ordinary skill in the art

include: (1) the educational level of the inventor; (2) type of problems encountered in the art;

(3) prior art solutions to those problems; (4) rapidity with which innovations are made;

(5) sophistication of the technology; and (6) educational level of active workers in the field.”

Daiichi Sankyo Co., Ltd. v. Apotex, Inc., 501 F.3d 1254, 1256 (Fed. Cir. 2007) (citation and

quotation omitted).

           Plaintiff proposes: “[a] person having ordinary skill in the art (“POSA”) at the time of

invention of the ’067 patent (around 2015) would have had a bachelor’s degree in electrical

engineering or a similar field, and at least of two years of professional experience, or its

equivalent, in wireless power transfer design.” Dkt. No. 67 at 5.



                                                   7
Case 2:20-cv-00269-JRG Document 102 Filed 08/04/21 Page 8 of 36 PageID #: 1884




       Defendants propose: “A person of ordinary skill in the art (‘POSA’) around the time of

the purported invention would have had at least a bachelor-level degree in electrical engineering,

physics, computer science, or equivalent thereof, and at least two to three years of experience in

the relevant field, e.g., integrated circuit design (including power electronics).” Dkt. No. 73 at 2.

       In its reply brief, Plaintiff submits: “Garrity is agreeable to withdrawing its request for

wireless experience necessarily from its proposal.” Dkt. No. 75 at 1.

       With Plaintiff’s revised proposal, the parties appear to be in substantial agreement. Even

if a dispute remains in this regard, the Court’s claim construction analysis herein remains the

same under either proposal, so at this time the Court need not resolve the remaining

disagreement, if any disagreement remains at all.

1. “magnetic core piecepart”


                                    “magnetic core piecepart”

                                         (Claims 1, 15, 18)

Plaintiff’s Proposed Construction                      Defendants’ Proposed Construction

“a part or substance with a relative magnetic “core piecepart having magnetic properties”
permeability for concentrating magnetic flux”

Alternatively, understood in context of claim
language (reciting, inter alia, “a transformer”)
“a part or substance with a relative magnetic
permeability for concentrating magnetic flux in
a transformer”


Dkt. No. 91-1 at 1; Dkt. No. 67 at 6; Dkt. No. 73 at 4; Dkt. No. 92-1 at 1.

       Shortly before the start of the July 28, 2021 hearing, the Court provided the parties with

the following preliminary construction: “core piece that is made of magnetic material.”




                                                   8
Case 2:20-cv-00269-JRG Document 102 Filed 08/04/21 Page 9 of 36 PageID #: 1885




        (a) The Parties’ Positions

        Plaintiff argues that “Garrity’s proposed construction for MCP gives meaning to the

whole claim language and tracks the language used in the specification of the ’067 Patent.” Dkt.

No. 67 at 7. Plaintiff also submits that “a permanent magnet has a magnetic permeability

substantially equal to air or plastic and thus does not concentrate magnetic flux and performs no

function in forming a transformer,” and Plaintiff argues that “[t]he ’067 Patent also expressly

discloses the use of permanent magnets for alignment, and those magnets are not conflated with

MCPs.” Id. at 7 (citing ’067 Patent at Claim 2, Fig. 12B). Plaintiff urges that “[a]s explained in

Garrity’s tutorial and Dr. Ricketts’s report, magnetic permeability is an important property in

wireless power transfer through an isolation path of a transformer, and each of the materials

disclosed in the ’067 Patent as exemplary for composing the MCP (e.g., soft ferrite and

ferromagnetic substances) are materials having high relative magnetic permeability—not any

magnetic properties.”     Dkt. No. 67 at 9.   Further, Plaintiff argues that “the [’]067 Patent

disparages conventional systems using air-core or non-magnetic-core transformers . . . .” Id. at 9

(discussing ’067 Patent at 4:20–28). Plaintiff also cites extrinsic evidence that “[m]agnetic

permeability and relative magnetic permeability are magnetic properties of all materials and a

measure of a material’s ability to concentrate magnetic flux . . . .” Dkt. No. 67 at 11. Finally,

Plaintiff argues that Defendants’ proposed construction “is broad enough to cover a permanent

magnet, or even an air or inert core,” which Plaintiff argues “is overly broad and unsupported.”

Id. at 15; see id. at 15–18.

        Defendants respond that Plaintiff’s proposed construction should be rejected because a

magnetic core piecepart “can be constructed from any magnetic material, including a magnet,”

and “Garrity’s construction also broadens ‘core piecepart’ to require only a ‘part or substance,’



                                                9
Case 2:20-cv-00269-JRG Document 102 Filed 08/04/21 Page 10 of 36 PageID #: 1886




 which practically reads the phrase core piecepart out of the claims.” Dkt. No. 73 at 4–5.

 Defendants argue that “Samsung’s construction leaves the phrase ‘core piecepart’ intact, because

 that term is not ambiguous and does not need construction.” Id. at 5. Defendants also submit

 that “only two claims—unasserted claims 13 and 14—define a limited range for a magnetic core

 piecepart’s relative magnetic permeability, and neither requires a high magnetic permeability.”

 Id. Defendants urge that “[b]ecause claims 1, 15, and 18 do not expressly limit the relative

 magnetic permeability of the claimed magnetic core pieceparts, and because a transformer can be

 formed with core pieceparts that do not concentrate magnetic flux, the claim language does not

 support either of Garrity’s constructions.” Id. at 6.

        As to the specification, Defendants respond that “Garrity focuses on the exemplary

 embodiments, but does not identify a single statement expressly limiting a magnetic core

 piecepart to having a high magnetic permeability,” and “[t]he purportedly limiting statements

 Garrity cites carry even less weight when one considers that the specification also describes

 magnetic core pieceparts with permeability as low as air.” Id. at 6–7 (citing ’067 Patent at

 14:46–49, 17:38–44). As to extrinsic evidence cited by Plaintiff, Defendants respond that “the

 Court need not reach those extrinsic publications, which contradict the intrinsic record,” and

 even if those publications did merit consideration (they do not), the publications post-date the

 ’067 patent and come from unreliable sources such as wisegeek.com and Wikipedia.com, which

 are thus not probative of how a POSA would have understood the claims at the time of the

 alleged invention.” Dkt. No. 73 at 8–9 (citations omitted).

        As to Defendants’ proposed construction, Defendants respond that “[c]onstruing a ‘core

 piecepart’ as a substance practically reads it out of the claims,” and “[j]ust as a POSA would

 understand the term conductive, used in countless patents, to refer to materials that are of a class



                                                  10
Case 2:20-cv-00269-JRG Document 102 Filed 08/04/21 Page 11 of 36 PageID #: 1887




 commonly understood to be conductive (even though all materials have some level of

 conductivity), so, too, would a POSA understand that the class of materials having magnetic

 properties is not unbounded.” Id. at 10. Defendants argue that “[a] POSA would understand that

 Samsung’s construction refers to materials that are generally understood to have magnetic

 properties, or, put another way, to be in the class of magnetic materials,” and “[t]his class is well-

 defined in the art.” Id. at 11.

         Plaintiff replies that “magnetic core” is a term of art, and “Samsung is asking this Court

 to find that Prof. Ricketts lacks credibility based on attorney-argument only.” Dkt. No. 75 at 3;

 see id. at 2–4.

         At the July 28, 2021 hearing, Plaintiff argued that the term “magnetic core” is a term of

 art and cannot be split into simply “magnetic” and “core.” Plaintiff also noted that Defendants

 provide no definition for “magnetic.” Plaintiff urged that a magnetic core piecepart is a piece of

 a transformer core with material properties that cause significantly higher magnetic flux through

 a transformer during operation, as compared with the amount of magnetic flux that would occur

 through the transformer in the absence of the core. Plaintiff argued that whereas certain claims

 and disclosures in the specification refer to “low” relative magnetic permeability in the range of

 4 to 100 (see ’067 Patent at 14:46–57; see also id. at Cl. 14), a “magnetic core piecepart” would

 have a relative magnetic permeability greater than 100.            Defendants responded that the

 specification distinguishes between magnetic and nonmagnetic materials, and Defendants agreed

 with the Court’s preliminary construction.

         (b) Analysis

         Claim 1, for example, recites (emphasis added):

         1. An apparatus, comprising:



                                                  11
Case 2:20-cv-00269-JRG Document 102 Filed 08/04/21 Page 12 of 36 PageID #: 1888




                a first magnetic core piecepart having a first metallic coil encircling at
        least a portion thereof and configured to be coupled to, aligned with and
        removable from a second magnetic core piecepart having a second metallic coil
        encircling at least a portion thereof to form a transformer; and
                a battery metallically coupled to said first metallic coil and configured to
        be charged and discharged through an electrically isolating path of said
        transformer.

 The claim thus recites components that can be brought together to form a transformer.

        Plaintiff submits that it “does not take a position with respect to the construction of a

 third or fourth magnetic core piecepart as recited in non-asserted claims 13–14 and shown in

 FIGS. 11 and 16.” Dkt. No. 67 at 6 n.3. Plaintiff also argued at the July 28, 2021 hearing that

 the third and fourth magnetic core pieceparts are used for different purposes than the first and

 second magnetic core pieceparts. Yet, “[o]ther claims of the patent in question, both asserted and

 unasserted, can also be valuable sources of enlightenment as to the meaning of a claim term,”

 and “[b]ecause claim terms are normally used consistently throughout the patent, the usage of a

 term in one claim can often illuminate the meaning of the same term in other claims.” Phillips,

 415 F.3d at 1314.

        Claims 13 and 14 recite (emphasis added):

        13. The apparatus as recited in claim 1 further comprising a third magnetic core
        piecepart having a relative magnetic permeability between a relative magnetic
        permeability of air and said first magnetic core piecepart and couplable to said
        first magnetic core piecepart or said second magnetic core piecepart.

        14. The apparatus as recited in claim 13 wherein said relative magnetic
        permeability of said third magnetic core piecepart is between 4 and 100.

        Because Claims 13 and 14 (especially Claim 14) add limitations regarding magnetic

 permeability, the doctrine of claim differentiation weighs against Plaintiff’s proposal that

 permanent magnets should be excluded from the scope of the disputed terms based on their

 typical values of permeability. See Wenger Mfg., Inc. v. Coating Mach. Sys., Inc., 239 F.3d



                                                12
Case 2:20-cv-00269-JRG Document 102 Filed 08/04/21 Page 13 of 36 PageID #: 1889




 1225, 1233 (Fed. Cir. 2001) (“Claim differentiation, while often argued to be controlling when it

 does not apply, is clearly applicable when there is a dispute over whether a limitation found in a

 dependent claim should be read into an independent claim, and that limitation is the only

 meaningful difference between the two claims.”).

        The specification likewise discloses, for example, that “[t]he third magnetic core

 piecepart 1130 has a relative magnetic permeability between a relative magnetic permeability of

 air and the first magnetic core piecepart 1110.” ’067 Patent at 14:46–49; see id. at 17:38–44

 (similar); see also id. at 16:26–47 & Fig. 16; Free Motion Fitness, Inc. v. Cybex Int’l, Inc., 423

 F.3d 1343, 1348 (Fed. Cir. 2005) (“[t]he use of the terms ‘first’ and ‘second’ is a common

 patent-law convention to distinguish between repeated instances of an element or limitation”)

 (quoting 3M Innovative Props. Co. v. Avery Dennison Corp., 350 F.3d 1365, 1371 (Fed. Cir.

 2003)). By disclosing magnetic core pieceparts that can have a relative magnetic permeability

 nearly as low as that of air, the claims and the specification contemplate that a magnetic core

 piecepart does not necessarily significantly enhance the magnetic flux through a transformer.

        The specification further discloses:

        The wireless battery magnetic core piecepart 202 is typically composed of,
        without limitation, a soft ferrite, powered [sic] iron, or some other ferromagnetic
        substance with high magnetic permeability.

        ***

        The wireless battery interface 250 is formed with a metallic coil 251 surrounding
        a wireless battery interface magnetic core piecepart 252 that can be used to both
        transmit and receive power. The wireless battery interface magnetic core
        piecepart 252 is typically constructed with a soft ferrite, powered [sic] iron, or
        some other ferromagnetic substance. The magnetic core pieceparts 202, 252 link
        most of the magnetic flux that passes between the metallic coils 201, 251. There
        is a small air gap in the magnetic path created by the magnetic core pieceparts
        202, 252. The air gap is typically due to the enclosures of the wireless battery 200
        and the wireless battery interface 250. In practice, however, the air gaps can be
        kept quite small such as 3 or 4 millimeters (“mm”). It would be advantageous to

                                                13
Case 2:20-cv-00269-JRG Document 102 Filed 08/04/21 Page 14 of 36 PageID #: 1890




        maintain the air gaps to be smaller than about 1.5 times the square-root of the
        cross-sectional area of the magnetic core pieceparts 202, 252 to reduce (e.g.,
        minimize) fringing of the magnetic flux. The magnetic core pieceparts 202, 252
        with the corresponding metallic coils 201, 251 form a transformer of the power
        system.

 ’067 Patent at 5:25–29, 5:56–6:8; see id. at 8:47–51 (“Operating in dc transformer mode of

 operation is possible because the magnetic core pieceparts 202, 252 provide consistent and tight

 coupling [of magnetic flux] between the metallic coils 201, 251 illustrated in FIG. 2”).

        Limiting the scope of the disputed term based on disclosures regarding particular

 materials that may be suitable for the “magnetic core piecepart,” however, would improperly

 import a specific limitation from preferred embodiments. See Phillips, 415 F.3d at 1323.

        Plaintiff also notes that the specification refers to permanent alignment magnets as

 distinct from magnetic core pieceparts:

        The first magnetic core piecepart and the second magnetic core piecepart may be
        configured to be aligned with a permanent magnet (see, e.g., the permanent
        magnet aligners illustrated in FIGS. 12A, 12B and 13).

 Id. at 16:64–67; see id. at 15:2–7 (“permanent magnet aligner”). This distinction also appears in

 Claim 2, which recites “[t]he apparatus as recited in claim 1 wherein said first magnetic core

 piecepart and said second magnetic core piecepart are configured to be aligned with a permanent

 magnet.” Defendants acknowledged at the July 28, 2021 hearing that Defendants did not ask

 Plaintiff’s expert at his deposition about whether a permanent magnet can be a magnetic core

 piecepart, and Defendants present no expert opinions on this issue.

        The disclosure that magnetic aligners can be permanent magnets does not, however,

 preclude a permanent magnet from being used as a magnetic core piecepart.

        Further, the claims only recite forming a transformer, not a transformer that

 “concentrat[es] magnetic flux” as Plaintiff proposes. Plaintiff cites disclosure that Plaintiff



                                                 14
Case 2:20-cv-00269-JRG Document 102 Filed 08/04/21 Page 15 of 36 PageID #: 1891




 characterizes as disparaging conventional systems that use air core transformers or non-magnetic

 core transformers:

         In conventional battery charging arrangements using magnetic devices (e.g., a
         transformer), transmit and receive coils (or windings) of the transformer are
         coupled through a common flux path including air or other substance of
         equivalent magnetic permeability. This creates a substantial amount of loss due
         to poor magnetic flux coupling, and the resulting power transfer efficiency of the
         conventional wireless battery power system is typically only on the order of 50
         percent.

 Id. at 4:20–28.

         Yet, Plaintiff’s expert acknowledges that a transformer can be formed with cores that

 have low magnetic permeability and that do not appreciably concentrate magnetic flux. See Dkt.

 No. 67-5 ¶ 30 (illustrating “an air-gap (or air-core) transformer (the material between and

 surrounding the coils is air”), ¶ 88 (using air or plastic cores without “significant magnetic

 permeability”). Likewise, in deposition testimony, Plaintiff’s expert affirmed that a transformer

 with a low-permeability core, such as an air core, can enable wireless power transfer:

         Q. Right. So an air gap or air core transformer does, in fact, enable wireless
         power transfer; true?

         A. True, yes.

 Dkt. No. 67-11, Ricketts Dep. at 49:10–13.

         Thus, although particular materials may be preferred over others, the patentee did not

 limit the claim scope in that regard. See Thorner v. Sony Computer Entm’t Am. LLC, 669 F.3d

 1362, 1366 (Fed. Cir. 2012) (“[E]ven where a particular structure makes it ‘particularly difficult’

 to obtain certain benefits of the claimed invention, this does not rise to the level of disavowal of

 the structure.”) (citation omitted).

         The deposition testimony of Defendants’ expert cited by Plaintiff does not significantly

 affect the Court’s analysis. See Dkt. No. 67-12, Zane Dep. at 84:12—85:20 (as to whether there

                                                 15
Case 2:20-cv-00269-JRG Document 102 Filed 08/04/21 Page 16 of 36 PageID #: 1892




 is any embodiment described that includes an air core, testifying that “this isn’t a term I’ve

 carefully analyzed and considered in the context of the ’067” and “I don’t recollect a description

 of an air core in the ’067 patent or the term ‘air core’”); see also id. at 92:21–94:21 (discussing

 purpose of a core in a transformer), 96:9–14 (“the use of a material with permeability that

 exceeds that of air can be used to shape a magnetic field in a way that would be different than it

 would be accomplished with only air around the coils”). Indeed, Defendants’ expert has not

 provided any opinion regarding the term “magnetic core piecepart.”

        Plaintiff submits additional extrinsic evidence that “permeability” is a magnetic property

 of all materials and is a measure of a material’s ability to concentrate magnetic flux. See, e.g.,

 See generally Dkt. No. 67-2.

        As a threshold matter, the online, post-priority-date sources cited by Plaintiff such as

 Wikipedia and “wisegeek.com,” even if considered, are unpersuasive in the present case. See,

 e.g., Brookhill-Wilk 1, LLC. v. Intuitive Surgical, Inc., 334 F.3d 1294, 1299 (Fed. Cir. 2003).

 The deposition testimony of Plaintiff’s expert, cited by Plaintiff in support of Plaintiff’s reliance

 on Wikipedia, is unpersuasive. See Dkt. No. 67-11, Ricketts Dep. at 56:16–57:18 (“So I cited

 Wikipedia in — in several areas because one of the benefits of Wikipedia is it’s generally written

 in what is commonly understood. So if I want to understand – for instance, I believe I cited it for

 the definition of a magnetic core. And so it provides a clear definition that would be available to

 a POSA, and then also was written in a style that would be accessible and also similar to what a

 POSA would understand. So I think in that sense, it’s a good reference.”). Plaintiff’s discussion

 of references cited by Wikipedia likewise does not significantly affect the Court’s analysis as to

 any point here in dispute. See Dkt. No. 75 at 2–3; see also Dkt. No 75-1, 75-2.




                                                  16
Case 2:20-cv-00269-JRG Document 102 Filed 08/04/21 Page 17 of 36 PageID #: 1893




        The general technical points put forward by Plaintiff are not in dispute. Defendants

 acknowledge that all materials have various properties, including magnetic properties. Plaintiff

 also submits that the phrase “magnetic core” has been used in the relevant art, particularly in the

 context of forming a transformer. See Dkt. No. 67-5 ¶¶ 47–53, 92–96. Again, the general

 technical points regarding magnetic properties such as permeability are not in dispute.

        The opinions of Plaintiff’s expert are unpersuasive on the ultimate issue of claim

 construction.   Although Defendants offer no competing expert opinion, Plaintiff’s proposal

 cannot be reconciled with the intrinsic evidence. In addition to above-discussed disclosures and

 recitals regarding relative magnetic permeabilities set forth in particular claims and particular

 embodiments, the claim language (such as reproduced above) refers to each “magnetic core

 piecepart” being configured for alignment and removability, which is a recited property and

 purpose other than concentrating magnetic flux. Plaintiff’s proposed interpretation is therefore

 not necessary to give meaning to the claim language. Thus, the intrinsic evidence weighs against

 Plaintiff’s proposal of requiring concentrating magnetic flux, and the opinions of Plaintiff’s

 expert, even in the absence of any competing expert opinions, are unpersuasive.

        Also, Plaintiff’s proposal of “substance” does not give proper effect to the constituent

 term “piecepart.” This constituent term “piecepart” implies some structure. For example,

 although the parties agree that a functioning transformer could have an “air core,” which would

 essentially be empty space, Plaintiff does not demonstrate that such empty space could be a

 “piecepart.”    Plaintiff’s proposal of “substance” should therefore be rejected.     See Becton,

 Dickinson & Co. v. Tyco Healthcare Grp., LP, 616 F.3d 1249, 1257 (Fed. Cir. 2010) (“Claims

 must be ‘interpreted with an eye toward giving effect to all terms in the claim.’”) (quoting Bicon,

 Inc. v. Straumann Co., 441 F.3d 945, 950 (Fed. Cir. 2006))). Although Plaintiff submits that a



                                                 17
Case 2:20-cv-00269-JRG Document 102 Filed 08/04/21 Page 18 of 36 PageID #: 1894




 permanent magnet would have a permeability substantially equal to the permeability of air, a

 permanent magnet is a structure, as demonstrated by the specification cited above.

         Finally, Defendants submit persuasive evidence that a person of ordinary skill in the art

 would understand “magnetic” in the context of this disputed term as referring to a known class of

 materials (rather than to the magnetic properties of any material). See K-2 Corp. v. Salomon

 S.A., 191 F.3d 1356, 1365 (Fed. Cir. 1999) (“claim construction is firmly anchored in reality by

 the understanding of those of ordinary skill in the art”). For example, Defendants submit a

 portion of a treatise that explains:

         Magnetic materials are those materials that can be either attracted or repelled by a
         magnet and can be magnetized themselves. The most commonly used magnetic
         materials are iron and steel. A permanent magnet is made of a very hard magnetic
         material, such as cobalt steel, that retains its magnetism for long periods of time
         when the magnetizing field is removed. A temporary magnet is a material that
         will not retain its magnetism when the field is removed.

         Permeability (μ) refers to the ability of a material to concentrate magnetic lines of
         flux. Those materials that can be easily magnetized are considered to have a high
         permeability. * * *

         Magnetic materials are classified as either magnetic or nonmagnetic based on the
         highly magnetic properties of iron. Because even weak magnetic materials may
         serve a useful purpose in some applications, classification includes the three
         groups described below.

         Ferromagnetic Materials: Some of the ferromagnetic materials used are iron, steel,
         nickel, cobalt, and the commercial alloys, alnico and peralloy. Ferrites are
         nonmagnetic, but have the ferromagnetic properties of iron. Ferrites are made of
         ceramic material and have relative permeabilities that range from 50 to 200. They
         are commonly used in the coils for RF (radio frequency) transformers.

         Paramagnetic Materials: These are materials such as aluminum, platinum,
         manganese, and chromium. These materials have a relative permeability of
         slightly more than one.

         Diamagnetic Materials: These are materials such as bismuth, antimony, copper,
         zinc, mercury, gold, and silver. These materials have a relative permeability of
         less than one.



                                                  18
Case 2:20-cv-00269-JRG Document 102 Filed 08/04/21 Page 19 of 36 PageID #: 1895




 Dkt. No. 73-3, Department of Energy, DOE Fundamentals Handbook: Electrical Science 30

 (1992); see also Dkt. No. 73-4, Webster’s Third New International Dictionary Unabridged 4

 (2002) (defining “magnetic” as, for example, “magnetized or capable of being magnetized”).

 Also of note, the ’067 Patent refers to “nonmagnetic material such as plastic,” which is

 consistent with Defendants’ assertion that a person of ordinary skill in the art would understand a

 distinction between “magnetic” and “nonmagnetic” materials. ’067 Patent at 16:24–25.

        Any remaining disputes, such as regarding prior art references and the application of such

 references to the disputed term, relate to questions such as anticipation or obviousness, not claim

 construction. See Dkt. No. 67 at 6–7; see also Phillips, 415 F.3d at 1327 (“While we have

 acknowledged the maxim that claims should be construed to preserve their validity, we have not

 applied that principle broadly, and we have certainly not endorsed a regime in which validity

 analysis is a regular component of claim construction.”).

        As to the proper construction, the Court rejects Plaintiff’s apparent suggestion that

 construing the disputed term to have its plain meaning would be appropriate. See Dkt. No. 67

 at 11 (citing Huawei Tech. Co. Ltd. v. Verizon Commc’n, Inc., No. 2:20-CV-00030-JRG, slip op.

 at 36 (E.D. Tex. Jan. 15, 2021) (adopting “plain and ordinary meaning, as informed by the G.709

 standard”)).   “[S]ome construction of the disputed claim language will assist the jury to

 understand the claims.” TQP Dev., LLC v. Merrill Lynch & Co., No. 2:08-CV-471-WCB, 2012

 WL 1940849, at *2 (E.D. Tex. May 29, 2012) (Bryson, J., sitting by designation).

        The Court therefore hereby construes “magnetic core piecepart” to mean “core piece

 that is made of magnetic material.”




                                                 19
Case 2:20-cv-00269-JRG Document 102 Filed 08/04/21 Page 20 of 36 PageID #: 1896




 2. “encircling at least a portion”


                                   “encircling at least a portion”

                                           (Claims 1, 15, 18)

 Plaintiff’s Proposed Construction                    Defendants’ Proposed Construction

 No construction necessary; plain and ordinary “forming a circle around at least a portion”
 meaning; alternatively, “surrounding at least a
 portion”; alternatively, “winding around at
 least a portion”


 Dkt. No. 91-1 at 3; Dkt. No. 67 at 18; Dkt. No. 73 at 12; Dkt. No. 92-1 at 2 & n.1.

        Shortly before the start of the July 28, 2021 hearing, the Court provided the parties with

 the following preliminary construction: “Plain meaning.”

        (a) The Parties’ Positions

        Plaintiff argues that “[i]t is unclear what (if any) underlying controversy exists with

 respect to this Disputed Term.” Dkt. No. 67 at 19. Plaintiff also argues that “nothing in the

 language of claims 1, 15, or 18 (or any other claim) recite any particular geometric shape for the

 coil, let alone the coil forming a substantially perfect ‘circle.’” Id. As to the prosecution history,

 Plaintiff argues that “there is no inference a POSA would understand that the amendment added

 a requirement for the coil to form a substantially perfect geometric circle.” Id. at 20. Further,

 Plaintiff submits that “‘[e]ncircling’ is not a technical term,” and whereas Defendants’ expert

 provides no opinion on this term, Plaintiff’s expert “cogently explained during his deposition

 how ‘encircling’ is synonymous with ‘surrounding’ and restructuring the clause by moving the

 ‘encircling’ term to after the coil aided in clarifying the claims.” Id. at 21.

        Defendants respond that “[f]ar from requiring a ‘substantially perfect geometric circle’ as

 Garrity contends, however, Samsung’s construction, which is consistent with Garrity’s chosen

                                                   20
Case 2:20-cv-00269-JRG Document 102 Filed 08/04/21 Page 21 of 36 PageID #: 1897




 claim language and the prosecution history, merely requires a circle.” Dkt. No. 73 at 12.

 Defendants submit that “Garrity’s claims initially recited coils ‘surrounding’ magnetic core

 pieceparts,” and Defendants argue that “Garrity is now asking the Court to replace ‘encircling’

 with ‘surrounding’ or ‘winding around,’ which would undo its prior claim amendment and

 recapture claim scope disclosed by the prior art.” Id. at 13. Defendants urge that “[h]aving

 narrowed its claims, Garrity cannot now complain that the specification describes its alleged

 invention in broader terms than it claimed and use that as a basis for seeking to have the claims

 construed to encompass all that it described.” Id. at 16.

        Plaintiff replies that Defendants misinterpret the prosecution history, and “the record of

 the ’067 Patent is clear that the amendment was for clarification.” Dkt. No. 75 at 4–5.

        At the July 28, 2021 hearing, the parties reiterated the arguments set forth in their

 briefing. Plaintiff also discussed evidence of the prosecution history, including an examiner

 interview summary (discussed below). Defendants emphasized Syneron Med. Ltd. v. Viora Ltd.,

 No. 2:14-CV-639, 2015 WL 1952360, at *17 (E.D. Tex. Apr. 10, 2015) (Gilstrap, J.) (discussing

 that patentee “followed the examiner’s suggestion of narrowing the scope of the claims,” and

 citing authority for proposition that “a patentee acquiescing in an examiner’s rejection of a broad

 claim by filing narrower claims cannot later regain the broader scope previously abandoned”)

 (citing Lemelson v. Gen. Mills, Inc., 968 F.2d 1202, 1207–08 (Fed. Cir. 1992)).




                                                 21
Case 2:20-cv-00269-JRG Document 102 Filed 08/04/21 Page 22 of 36 PageID #: 1898




          (b) Analysis

          As a threshold matter, Plaintiff points to Inter Partes Review (“IPR”) proceedings 1 in

 which Defendants did not propose construing this term, but Plaintiff does not show that the

 absence of a proposed construction in IPR proceedings necessarily precludes an accused

 infringer from proposing a construction in litigation. Plaintiff cites authority that “[h]aving

 construed the claim one way for determining their validity, it is axiomatic that the claim must be

 construed in the same way for infringement.” W.L. Gore & Assoc. Inc. v. Garlock Inc., 842 F.2d

 1275, 1279 (Fed. Cir. 1988). More applicable, however, is authority demonstrating that, in an

 IPR proceeding, the U.S. Patent Trial and Appeal Board(“PTAB”) construes terms only where

 necessary for purposes of the proceeding. See Unified Patents LLC v. Velos Media, LLC,

 IPR2020-00352, Paper 39 at 9–10 (P.T.A.B. June 28, 2021) (finding no construction necessary

 for a term, and citing “Nidec Motor Corp. v. Zhongshan Broad Ocean Motor Co., 868 F.3d 1013,

 1017 (Fed. Cir. 2017) (explaining that construction is needed only for terms that are in dispute,

 and only as necessary to resolve the controversy)”).

          Turning to the intrinsic evidence, Claim 1, for example, recites (emphasis added):

          1. An apparatus, comprising:
                  a first magnetic core piecepart having a first metallic coil encircling at
          least a portion thereof and configured to be coupled to, aligned with and
          removable from a second magnetic core piecepart having a second metallic coil
          encircling at least a portion thereof to form a transformer; and
                  a battery metallically coupled to said first metallic coil and configured to
          be charged and discharged through an electrically isolating path of said
          transformer.

          Claim 15 recites “a first metallic coil encircling at least a portion of said wireless

 1
  The Court would like to note that the PTAB’s decision denying institution of the patent-in-suit was issued after
 claim construction briefing was finished, but before the Court held its claim construction hearing. See Dkt. No. 101.
 Neither party, however, sought leave to supplement their briefing to include discussion of the IPR nor did either
 party substantively address the merits of the IPR decision during the hearing. The IPR decision, therefore, was not
 substantively part of the record in this case until after the parties were heard. Further, neither party advocated for the
 Court to review the PTAB’s decision.

                                                            22
Case 2:20-cv-00269-JRG Document 102 Filed 08/04/21 Page 23 of 36 PageID #: 1899




 battery magnetic core piecepart.” Claim 18 recites “a second metallic coil encircling at least a

 portion of said wireless battery interface magnetic core piecepart.”

        The specification discloses:

        The wireless battery 130 is docked into the wireless battery interface 120 by a
        coupler. The coupler links a magnetic field 140 induced by a metallic coil (or
        winding) 150 surrounding a wireless battery interface magnetic core piecepart in
        the wireless battery interface 120 with a wireless battery magnetic core piecepart
        in the wireless battery 130.

 ’067 Patent at 4:61–67; see also id. at 5:20–25, 6:6–8 (metallic coils “surrounding” or having

 “corresponding” magnetic core pieceparts); id. at 14:64–66 (Fig. 12A is “an embodiment of a

 permanent magnet aligner”).

        As for extrinsic evidence, Plaintiff cites a dictionary definition of “encircle” as meaning

 “to surround somebody/something completely in a circle.” See Dkt. No. 67-2 at 8, Oxford

 Advanced Learner’s Dictionary (2021). Setting aside whether this online, non-contemporaneous

 dictionary (dated in 2021) should be considered, Defendants do not appear to challenge the

 general proposition that the common meaning of the word “encircle” could include merely

 surrounding rather than necessarily forming a circle.

        The deposition testimony of Defendants’ expert cited by Plaintiff does not significantly

 affect the Court’s analysis. See, e.g., Dkt. No. 67-12, Zane Dep. at 46:11 et seq. Defendants’

 expert has not provided any opinion regarding the term “encircling at least a portion.” See id. at

 46:11–25 (“I have not been asked to consider those terms and have not reviewed and provided an

 opinion on them.”). Also, the opinions of Plaintiff’s expert merely reinforce the general notion

 that the common meaning of “encircling” can mean surrounding. See Dkt. No. 67-11, Ricketts

 Dep. at 61:06–73:24.




                                                 23
Case 2:20-cv-00269-JRG Document 102 Filed 08/04/21 Page 24 of 36 PageID #: 1900




        Instead, the present dispute turns on the prosecution history. Defendants submit the

 following summary of the claim amendments here at issue (Dkt. No. 73 at 14 (additions

 underlined; deletions in strikeout or square brackets; bold added by Defendants for emphasis)):




        In some cases, a patentee may have “limited the invention in the course of prosecution,

 making the claim scope narrower than it would otherwise be.” Phillips, 415 F.3d at 1317. Also,

 “when a word is changed during prosecution, the change tends to suggest that the new word

 differs in meaning in some way from the original word.” Ajinomoto Co. v. ITC, 932 F.3d 1342,

 1351 (Fed. Cir. 2019). But “for prosecution disclaimer to attach,” the Court of Appeals for the

 Federal Circuit “requires that the alleged disavowing actions or statements made during

 prosecution be both clear and unmistakable.” Omega Eng’g, Inc. v. Raytek Corp., 334 F.3d

 1314, 1325–26 (Fed. Cir. 2003).

        Here, Defendants cite prosecution history in which the patentee removed “surrounding”

 and inserted “encircling at least a portion thereof” elsewhere. See Dkt. No. 73 at 13–14. In

 particular, Defendants argue that the patentee made these amendments in response to a rejection

 based on United States Patent Application Publication No. 2014/0084862 (“Kawaguchi”), which

 the examiner cited as having a “surrounding second metallic coil” based on the disclosure of



                                                24
Case 2:20-cv-00269-JRG Document 102 Filed 08/04/21 Page 25 of 36 PageID #: 1901




 “coil N2” in Kawaguchi, which “is wound around the core 14.” Dkt. No. 73-4 at 6, Office

 Action (citing Kawaguchi at Fig. 2). Defendants note that “coil N2” in Kawaguchi was a square-

 shaped coil wound around a square-shaped core.

        The patentee then amended by removing “surrounding” and inserting “encircling at least

 a portion thereof” elsewhere. See Dkt. No. 73 at 14 (shown above); see also Dkt. No. 95-1 at

 34–37, May 12, 2017 Amendment Under C.F.R. § 1.111.

        Defendants submit that the examiner then cited United States Patent Application No.

 2014/0139178 (“Large”), and Defendants note Large disclosed a circular coil around a circular

 core. See Dkt. No. 73-5 at 35–36, July 27, 2017 Office Action.

        Defendants infer: “The Examiner plainly understood that while a square coil could

 ‘surround’ a core, it could not ‘encircle’ a core. A circular coil, however, encircles a core.” Dkt.

 No. 73 at 15. Defendants cite authority that “[a]fter adding a claim limitation during prosecution

 to overcome prior art, the applicant cannot later assert that the distinguished feature of the prior

 art is equivalent to the added limitation.” Augustine Med., Inc. v. Gaymar Indus., Inc., 181 F.3d

 1291, 1299 (Fed. Cir. 1999) (citing Litton Sys., Inc. v. Honeywell, Inc., 140 F.3d 1449, 1462

 (Fed. Cir. 1998)).

        The Augustine case cited by Defendants relates to the doctrine of equivalents and

 prosecution history estoppel, not prosecution disclaimer, so Augustine is inapplicable to the

 present dispute regarding prosecution disclaimer.       See 181 F.3d at 1298–99.         Additional

 authorities cited by Defendants are likewise unpersuasive as they relate to the doctrine of

 equivalents and prosecution history estoppel. See Pharma Tech Sols., Inc. v. LifeScan, Inc., 942

 F.3d 1372, 1380 (Fed. Cir. 2019) (“patentee’s decision to narrow his claims through amendment

 may be presumed to be a general disclaimer of the territory between the original claim and the



                                                 25
Case 2:20-cv-00269-JRG Document 102 Filed 08/04/21 Page 26 of 36 PageID #: 1902




 amended claim.”) (quoting Festo Corp. v. Shoketsu Kinzoku Kogyo Kabushiki Co., 535 U.S. 722,

 740 (2002)).

         Regardless, Defendants’ proposed disclaimer or interpretation is not “clear and

 unmistakable” from this prosecution history. Omega Eng’g, 334 F.3d at 1325–26. Defendants

 point to particular disclosures in the cited references, as noted above, but Defendants identify no

 definitive statement by the patentee regarding a narrow interpretation of “encircling.” See id.

 at 1324; see also Dkt. No. 67-4 at 11–14, May 12, 2017 Amendment Under 37 C.F.R. § 1.111.

 Admittedly, as a general matter, even where “the prosecution history statements do not rise to the

 level of unmistakable disavowal, they do inform the claim construction.” Shire Development,

 LLC v. Watson Pharm., Inc., 787 F.3d 1359, 1366 (Fed. Cir. 2015).                 Here, however, the

 applicable principle is that “[i]t is well settled, however, that it is the applicant, not the examiner,

 who must give up or disclaim subject matter that would otherwise fall within the scope of the

 claims.” Innova/Pure Water, Inc. v. Safari Water Filtration Sys., Inc., 381 F.3d 1111, 1124 (Fed.

 Cir. 2004).

         Plaintiff notes, for example, that Kawaguchi explicitly disclosed that “although the

 square shape is adopted as the shapes of the cores 14, 17, and the coils N1 through N3 in

 Example 1, a circular shape or a triangular shape can also be adopted.”                Dkt. No. 75-5,

 Kawaguchi ¶ 45. Also, Plaintiff cites evidence that the amendment here at issue arose from a

 suggestion by the examiner during an examiner interview. See Dkt. No. 75 at 4; see also Dkt.

 No. 67-4 at 12, May 12, 2017 Amendment Under 37 C.F.R. § 1.111 (patentee referring to

 “clarifying modifications to the independent claims in view of the Examiner Interview”). The

 prosecution history includes the following summary of this examiner interview:

         The applicant’s representative initiated the interview in order to discuss inventive
         concept as recited in claim 1, especially for the limitation "a second magnetic core

                                                   26
Case 2:20-cv-00269-JRG Document 102 Filed 08/04/21 Page 27 of 36 PageID #: 1903




        piecepart" is removable" [sic, quotation marks as in original]. The examiner
        explained the rejection of claim [sic] as presented in the previous Office Action is
        considered proper as removable is not recited for the limitation "a second
        magnetic core piecepart". Examiner suggested to amend the claim language to
        recite "removable feature of second magnetic core" and "how the coil is
        surrounded on the magnetic core". No agreement was reached.

 Dkt. No. 95-1 at 31, May 12, 2017 Applicant-Initiated Interview Summary.

        These circumstances weigh further against inferring any disclaimer by the patentee.

 Instead, a fair reading is that the examiner rejected the claims and raised multiple issues, such as

 positioning and removability, and the examiner interview summary likewise refers to multiple

 issues, such as the general relationship between components, and does not refer to any distinction

 between a circular shape and a square or a rectangular shape. See id.; see also Dkt. No. 95-1 at

 4, Office Action.     The patentee then amended several aspects of the claim, including

 restructuring the claim as to the particular limitation here at issue. Defendants’ interpretation of

 this prosecution history, as purportedly amending so as to replace “surrounding” with a

 requirement of a circular shape, is not sufficiently clear from the evidence.

        The deposition testimony of Plaintiff’s expert cited by Defendants, to whatever extent it

 might be relevant in assessing this prosecution history, is equivocal and does not persuasively

 support Defendants’ interpretation.     See Dkt. 67-11, Ricketts Dep. at 73:8–12 (“I cannot

 substantiate or state without any doubt that this [claim amendment] was made for - that this was

 only made for clarifying and there wasn’t another reason to make it, such as overcoming prior

 art.”). Also, Defendants do not show that any post hoc disclaimer could arise from statements by

 Plaintiff’s expert regarding the prosecution history.

        Further, although the specification discloses examples of coils that appear to be circular,

 this is a specific feature of particular disclosed embodiments that should not be imported into the

 claims. See Phillips, 415 F.3d at 1323. Finally, the extrinsic definitions cited by Defendants

                                                  27
Case 2:20-cv-00269-JRG Document 102 Filed 08/04/21 Page 28 of 36 PageID #: 1904




 include forming a circle, but some of the extrinsic definitions are also broader, including

 surrounding. See Dkt. No. 73-4, 73-6, 73-7.

        Based on all of the foregoing, the Court hereby expressly rejects Defendants’ proposed

 construction, and no further construction is necessary. See U.S. Surgical Corp. v. Ethicon, Inc.,

 103 F.3d 1554, 1568 (Fed. Cir. 1997) (“Claim construction is a matter of resolution of disputed

 meanings and technical scope, to clarify and when necessary to explain what the patentee

 covered by the claims, for use in the determination of infringement. It is not an obligatory

 exercise in redundancy.”); see also O2 Micro Int’l Ltd. v. Beyond Innovation Tech. Co., 521 F.3d

 1351, 1362 (Fed. Cir. 2008) (“[D]istrict courts are not (and should not be) required to construe

 every limitation present in a patent’s asserted claims.”); Finjan, Inc. v. Secure Computing Corp.,

 626 F.3d 1197, 1207 (Fed. Cir. 2010) (“Unlike O2 Micro, where the court failed to resolve the

 parties’ quarrel, the district court rejected Defendants’ construction.”); ActiveVideo Networks,

 Inc. v. Verizon Commcn’s, Inc., 694 F.3d 1312, 1326 (Fed. Cir. 2012); Summit 6, LLC v.

 Samsung Elecs. Co., Ltd., 802 F.3d 1283, 1291 (Fed. Cir. 2015); Bayer Healthcare LLC v.

 Baxalta Inc., 989 F.3d 964, 977–79 (Fed. Cir. 2021).

        Any remaining issues regarding whether the coils in accused devices satisfy the

 limitations here at issue relate to questions of fact for the finder of fact rather than any question

 of law for claim construction. See PPG Indus. v. Guardian Indus. Corp., 156 F.3d 1351, 1355

 (Fed. Cir. 1998) (“after the court has defined the claim with whatever specificity and precision is

 warranted by the language of the claim and the evidence bearing on the proper construction, the

 task of determining whether the construed claim reads on the accused product is for the finder of

 fact”); see also Acumed LLC v. Stryker Corp., 483 F.3d 800, 806 (Fed. Cir. 2007) (“[t]he

 resolution of some line-drawing problems . . . is properly left to the trier of fact”) (citing PPG,



                                                  28
Case 2:20-cv-00269-JRG Document 102 Filed 08/04/21 Page 29 of 36 PageID #: 1905




 156 F.3d at 1355); Eon Corp. IP Holdings LLC v. Silver Spring Networks, Inc., 815 F.3d 1314,

 1318–19 (Fed. Cir. 2016) (citing PPG, 156 F.3d at 1355; citing Acumed, 483 F.3d at 806).

        The Court therefore hereby construes “encircling at least a portion” to have its plain

 meaning.

 3. “burst mode of operation”


                                    “burst mode of operation”

                                              (Claim 9)

 Plaintiff’s Proposed Construction                  Defendants’ Proposed Construction

 No construction necessary; plain and ordinary “mode of operation where the first switching
 meaning                                       circuit is periodically activated and deactivated
                                               to regulate an input or output power or voltage
                                               of the first switching circuit”


 Dkt. No. 91-1 at 4; Dkt. No. 67 at 22; Dkt. No. 73 at 17; Dkt. No. 92-1 at 3.

        Shortly before the start of the July 28, 2021 hearing, the Court provided the parties with

 the following preliminary construction: “a mode of operation wherein the power train is

 periodically activated and deactivated.”

        At the July 28, 2021 hearing, neither side objected to the Court’s preliminary

 construction, and the Court finds that construing this term will assist the finder of fact. See TQP,

 2012 WL 1940849, at *2 (“some construction of the disputed claim language will assist the jury

 to understand the claims”).

        The Court therefore hereby construes “burst mode of operation” to mean “a mode of

 operation wherein the power train is periodically activated and deactivated.”




                                                 29
Case 2:20-cv-00269-JRG Document 102 Filed 08/04/21 Page 30 of 36 PageID #: 1906




 4. “wherein said power train is configured to enable said battery to be successively charged
 and discharged without changing a duty cycle of said first switching circuit and said second
 switching circuit”


  “wherein said power train is configured to enable said battery to be successively charged
 and discharged without changing a duty cycle of said first switching circuit and said second
                                     switching circuit”

                                               (Claim 12)

 Plaintiff’s Proposed Construction                    Defendants’ Proposed Construction

 No construction necessary; plain and ordinary “wherein said power train successively charges
 meaning                                       and discharges said battery while the power
                                               train is active without changing a duty cycle of
                                               said first switching circuit and said second
                                               switching circuit”


 Dkt. No. 91-1 at 5; Dkt. No. 67 at 23; Dkt. No. 73 at 22; Dkt. No. 92-1 at 4.

          Shortly before the start of the July 28, 2021 hearing, the Court provided the parties with

 the following preliminary construction: “Plain meaning.”

          (a) The Parties’ Positions

          Plaintiff argues that whereas “without changing” “is a plain-English phrase,” “Samsung

 has not made clear how its proposed construction changes the scope of the claim.” Dkt. No. 67

 at 24.

          Defendants respond that “[u]nder Samsung’s construction, the power train must

 successively charge and discharge the battery while the power train is active because

 deactivating the power train would stop at least the first switching circuit, thereby changing its

 duty cycle to zero in contravention of the plain language of claim 12.” Dkt. No. 73 at 22.

 Defendants argue:

          It is not clear (i) whether Garrity’s position is that the claim does not even require
          successively charging and discharging the battery, so long as the duty cycle is the

                                                   30
Case 2:20-cv-00269-JRG Document 102 Filed 08/04/21 Page 31 of 36 PageID #: 1907




        same at two points in time when either charging or discharging, or alternatively,
        (ii) whether its position is that the switching circuits’ duty cycles can change
        between successive charging and discharging, so long as they eventually return to
        the original value. Neither option is consistent with the plain language of the
        claim because the first does not require being configured to successively charge
        and discharge, and the second permits the duty cycle to change.

 Id. at 22–23.   Defendants also argue that the specification is consistent with Defendants’

 proposed construction. See id. at 23–24.

        Plaintiff replies that “Samsung’s construction changes the meaning of ‘said power train is

 configured to enable successively charging and discharging said battery without changing the

 duty cycle’—to effectively import the new limitation of while the powertrain is actively and

 continuously operating.” Dkt. No. 75 at 7. Plaintiff submits that “Samsung already agreed that

 ‘configured’ shall have its plain and ordinary meaning.” Id. (citing Dkt. No. 61 at 1). Plaintiff

 also argues that “claim 12 is a ‘comprising’ claim thus and [sic, any] additional steps like

 shutting down or entering a low power state will not take an infringer out the ambit of

 infringement.” Dkt. No. 75 at 8. Further, Plaintiff submits that “the duty cycle would [be] a

 variable or parameter and evidenced in source code for software or firmware for accused

 products or their relevant components.” Id. at 9.

        At the July 28, 2021 hearing, the parties reiterated the arguments set forth in their

 briefing.

        (b) Analysis

        The disputed term appears in Claim 12, which depends from Claim 7. Claim 7, in turn,

 depends from Claim 1. Claims 7 and 12 recite (emphasis added):

        7. The apparatus as recited in claim 1 further comprising a power train including
        a first switching circuit coupled to said first metallic coil configured to form a
        portion of a resonant topology with a second switching circuit coupled to said
        second metallic coil.



                                                31
Case 2:20-cv-00269-JRG Document 102 Filed 08/04/21 Page 32 of 36 PageID #: 1908




        ***

        12. The apparatus as recited in claim 7 wherein said power train is configured to
        enable said battery to be successively charged and discharged without changing a
        duty cycle of said first switching circuit and said second switching circuit.

        The parties have agreed that the term “duty cycle” has its “plain and ordinary meaning.”

 Dkt. No. 61 at 1–2.

        The specification discloses:

        The power system of FIG. 2 thus behaves like an actual battery in its ability to
        both charge and discharge through the same two terminals without any significant
        change to its voltage level.

 ’067 Patent at 9:66–10:2; see id. at 9:57–60 (“allowing power flow into or out of the wireless

 battery 200 to instantly switch direction with no change to the gate drive signals (or duty cycle

 thereof) of the full-bridge power trains”) (emphasis added); see also id. at 10:8–32 (describing

 further advantages of instantly switching power flow direction, and applications “would include

 using the battery V401 for load leveling of a utility grid or using the battery V401 to provide

 peak load demands”).

        Despite these disclosures regarding particular embodiments, however, Defendants do not

 adequately support their assertion that “[t]he only way the duty cycle can remain unchanged is

 by keeping the power train active.” Dkt. No. 73 at 23. Plaintiff persuasively argues that “the

 duty cycle only exists when active—this follows because duty cycle is a cycle or repeating

 signal; if not active, there is no cycle.” Dkt. No. 75 at 8. Plaintiff’s expert likewise opines that

 the claim language “is easily understood by a POSA as meaning[] that the duty cycle is the same,

 or does not change, when the battery is either being charged or discharged.” Dkt. No. 67-

 5Ricketts Decl. ¶ 118. Thus, the duty cycle is a matter of configuration and does not necessarily

 change upon deactivation and reactivation.       Defendants present no expert opinion or other



                                                 32
Case 2:20-cv-00269-JRG Document 102 Filed 08/04/21 Page 33 of 36 PageID #: 1909




 technical evidence to rebut Plaintiff’s interpretation in this regard.          Also, Defendants

 acknowledged at the July 28, 2021 hearing that Defendants did not question Plaintiff’s expert

 about “duty cycle” during his deposition.

          The Court hereby expressly rejects Defendants’ argument that deactivation of the

 switching circuit (between successively charging and discharging the battery) would change the

 duty cycle to zero. Finally, Plaintiff properly notes that Defendants’ proposed construction

 would potentially create confusion by removing “configured to enable” and by introducing active

 verbs.    The Court expressly rejects Defendants’ proposed construction, and no further

 construction is necessary. See U.S. Surgical, 103 F.3d at 1568 (“Claim construction is a matter

 of resolution of disputed meanings and technical scope, to clarify and when necessary to explain

 what the patentee covered by the claims, for use in the determination of infringement. It is not

 an obligatory exercise in redundancy.”); see also O2 Micro, 521 F.3d at 1362 (“[D]istrict courts

 are not (and should not be) required to construe every limitation present in a patent’s asserted

 claims.”); Finjan, 626 F.3d at 1207 (“Unlike O2 Micro, where the court failed to resolve the

 parties’ quarrel, the district court rejected Defendants’ construction.”); ActiveVideo, 694 F.3d at

 1326; Summit 6, 802 F.3d at 1291; Bayer, 989 F.3d at 977–79.

          The Court therefore hereby construes “wherein said power train is configured to

 enable said battery to be successively charged and discharged without changing a duty

 cycle of said first switching circuit and said second switching circuit” to have its plain

 meaning.




                                                 33
Case 2:20-cv-00269-JRG Document 102 Filed 08/04/21 Page 34 of 36 PageID #: 1910




 5. “a wireless battery interface including a wireless battery interface magnetic core
 piecepart”


       “a wireless battery interface including a wireless battery interface magnetic core
                                           piecepart”

                                               (Claim 15)

 Plaintiff’s Proposed Construction                     Defendants’ Proposed Construction

 No construction necessary; plain and ordinary No construction necessary; plain and ordinary
 meaning                                       meaning

 Alternatively, a second coil: “a wireless battery
 interface including a wireless battery interface
 magnetic core piecepart and including a second
 metallic coil encircling at least a portion of said
 wireless battery interface magnetic core
 piecepart”


 Dkt. No. 61-1 at 6; Dkt. No. 67 at 25; Dkt. No. 73 at 24; Dkt. No. 81-1 at 4.

         This term is no longer in dispute. See Dkt. No. 91 at 3; compare Dkt. No. 81-1 at 4 with

 Dkt. No. 92-1. The parties now agree: “No construction necessary; plain and ordinary meaning.”

 Dkt. No. 91 at 3. The Court therefore includes this agreement in Appendix A, below.

                           V. DEFENDANTS’ MOTION TO STRIKE

         Defendants’ Motion to Strike Portions of Dr. Ricketts’ Declaration in Support of

 Plaintiff’s Claim Constructions (Dkt. No. 65) challenges certain opinions of Plaintiff’s expert,

 Dr. David Rickett’s. See Dkt. No. 65-1, May 11, 2021 Ricketts Decl. at ¶¶ 18–22, 61, 75, 121 &

 123. The opinions purportedly are directed to validity rather than claim construction. Because

 the parties have reached an agreed-upon construction for the term as to which Defendants moved




                                                   34
Case 2:20-cv-00269-JRG Document 102 Filed 08/04/21 Page 35 of 36 PageID #: 1911




 to strike certain opinions (see Section IV.5, above) and because the challenged opinions do not

 affect the Court’s claim construction analysis, Defendants’ motion to strike is denied as moot.2

                                              VI. CONCLUSION
 .
          The Court adopts the constructions set forth in this opinion for the disputed terms of the

 patent-in-suit. The parties are ordered that they may not refer, directly or indirectly, to each

 other’s claim construction positions in the presence of the jury. Likewise, the parties are ordered

 to refrain from mentioning any portion of this opinion, other than the actual definitions adopted

 by the Court, in the presence of the jury. Any reference to claim construction proceedings is

 limited to informing the jury of the definitions adopted by the Court.

          Defendants’ Motion to Strike Portions of Dr. Ricketts’ Declaration in Support of

 Plaintiff’s Claim Constructions (Dkt. No. 65) is DENIED AS MOOT.
          SIGNED this 3rd day of January, 2012.
          SIGNED this 4th day of August, 2021.




                                                               ____________________________________
                                                               ROY S. PAYNE
                                                               UNITED STATES MAGISTRATE JUDGE




 2
  The mootness of this motion is further apparent in that the parties did not discuss this motion at the July 28, 2021
 claim construction hearing.


                                                          35
Case 2:20-cv-00269-JRG Document 102 Filed 08/04/21 Page 36 of 36 PageID #: 1912




                                           APPENDIX A


                               Term                                     Parties’ Agreement


 “configured” (passim)                                              No construction necessary;
                                                                    plain and ordinary meaning
 “aligned” (Claims 1 and 15)

 “couple(d)” (passim)

 “removable” (Claims 1 and 15)

 “transformer” (Claims 1 and 15)

 “a characteristic of said battery” (Claim 9)

 “a capacitor selected to produce substantially zero-current
 switching of said first switching circuit in said power train in
 conjunction with an inductor” (Claim 10)

 “duty cycle” (Claims 12 and 17)

 “a signal to couple an impedance across said first metallic coil
 to advance a zero-crossing of a current” (Claim 18)

 “configured to enable a voltage pulse to be applied across said
 first metallic coil” (Claim 19)

 “a wireless battery interface including a wireless battery
 interface magnetic core piecepart” (Claim 15)


 Dkt. No. 61 at 1–2; Dkt. No. 91 at 2–3.




                                                36
